                                                                    JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




BRIAN WHITAKER,                      CV 19-3144 DSF (JEMx)
    Plaintiff,
                                     Judgment
                 v.

METRO FUSION, INC., et al.,
    Defendants.



  The Court having granted Plaintiff Brian Whitaker’s Application for
Default Judgment against Defendant Metro Fusion, Inc.,

   IT IS ORDERED AND ADJUDGED that Plaintiff is awarded $4,000
in statutory damages and $430 in costs, for a total amount of $4,430.

   Additionally, Defendant is ordered to provide an accessible sales
counter and accessible paths of travel at the Metro Fusion store located
at 6000 Sepulveda Blvd., Culver City, California, in compliance with
the Americans with Disabilities Act Accessibility Standards.



Date: April 9, 2020                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge
